t c memo united_states tax_court james a and linda a willhite petitioners v commissioner of internal revenue respondent docket no filed date james a and linda a willhite pro sese jason m kuratnick for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax federal tax for taxable_year we must decide whether for taxable_year the distribu- tion in question from the individual_retirement_account of petitioner james a willhite is subject_to the additional tax imposed by sec_72 we hold it is findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in pennsylvania at the time they filed the petition in this case respondent issued to petitioners a document dated date with the heading urgent we intend to levy on certain assets please respond now with respect to petitioners’ unpaid federal tax penalty and interest federal tax_liability for taxable_year that document stated in pertinent part our records indicate that you haven’t paid the amount you owe the law requires that you pay your tax at the time you file your return this is your notice as required by sec_6331 of our intent to levy take any state tax refunds that you may be entitled to if we don’t receive your payment in full in addition we will begin to search for other assets we may levy to prevent collection action please pay the current balance now if you’ve already paid can’t pay or have arranged for an in- stallment agreement it is important that you call us immediately respondent issued to petitioners a document dated date with the heading notice_of_intent_to_levy you defaulted 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure on your installment_agreement with respect to petitioners’ unpaid federal tax_liability for taxable_year date notice that document stated in pertinent part this is a formal notice of our intent to terminate your installment_agreement days from the date of this notice you defaulted on your agreement because you didn’t pay the additional federal tax you owe the agreement states that we may terminate your agreement and collect the entire amount of your tax_liability if you don’t meet all the conditions this is your no- tice as required by sec_6331 of our intent to levy take any state tax refunds to which you may be entitled in addi- tion we will begin to search for other assets we may levy to prevent collection action you must pay in full any additional federal taxes you owe if you don’t agree with this decision you have a right to request appeals consideration respondent issued to petitioners a document dated date with the heading important immediate action is required with respect to petitioners’ unpaid federal tax_liability for taxable_year that document stated in pertinent part we previously wrote to you about your unpaid account but you haven’t contacted us about it please pay the amount you owe within ten days from the date of this notice if you can’t pay now call us at the number shown below you may be qualified for an in- stallment agreement or payroll deduction agreement we want to help you resolve this bill however if we don’t hear from you we will have no choice but to proceed with steps required to collect the amount you owe if you already paid your balance in full or arranged for an installment_agreement please disregard this notice on date petitioners requested an installment_agreement with respect to their unpaid federal tax_liability for taxable_year by letter dated date respondent granted that request at an undisclosed time during when petitioner james a willhite mr willhite was under years old he withdrew dollar_figure ira distribution from his individual retire- ment account ira that he maintained at cigna corp mr willhite’s ira mr willhite used dollar_figure of that distribu- tion to pay petitioners’ unpaid federal tax_liabilities for taxable_year sec_2001 sec_2002 and respectively at a time during when mr willhite was unemployed petitioners paid health insurance premiums of dollar_figure during that year he also paid qualified_higher_education_expenses as defined in sec_72 of dollar_figure mr willhite used the balance of the ira distribution to pay petitioners’ new jersey pennsylvania and delaware tax_liabilities state tax liabili- ties and their mortgage liabilities real_estate_taxes and credit card debt respondent issued to petitioners a document dated date with the heading notice_of_intent_to_levy you defaulted on your installment_agreement with respect to taxable_year date notice that document stated in pertinent part this is a formal notice of our intent to terminate your installment_agreement days from the date of this notice you defaulted on your agreement because you didn’t make your payments as agreed the agreement states that we may terminate your agreement and collect the entire amount of your tax_liability if you don’t meet all the conditions this is your notice as required by sec_6331 of our intent to levy take any state tax refunds to which you may be entitled in addition we will begin to search for other assets we may levy to prevent collection action you must bring your account up to date by paying your past due amount as well as any current payments due if you don’t agree with this decision you have a right to request appeals consideration petitioners filed form_1040 u s individual_income_tax_return for taxable_year return in that return petitioners included in gross_income the ira distribution of dollar_figure that mr willhite received during petitioners did not report in the return that they are subject_to the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans 10-percent addi- tional tax respondent issued a notice_of_deficiency to petitioners for taxable_year notice in that notice respondent determined that petitioners are liable for the 10-percent addi- tional tax on dollar_figure of the ira distribution that mr willhite received during 2in determining in the notice the 10-percent additional tax for which petitioners are liable for taxable_year respondent reduced the ira distribution of dollar_figure by the total of the amounts that petitioners used during that year to pay health insurance premiums ie dollar_figure and quali- fied higher education expenses as defined in sec_72 ie dollar_figure see sec_72 and e as of the time of the trial in this case respondent had not levied any of petitioners’ assets including mr willhite’s ira opinion petitioners bear the burden of proving that the determina- tion in the notice is erroneous see rule a 290_us_111 the parties submitted this case fully stipulated under rule that this case was submit- ted fully stipulated does not change the burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir it is the position of petitioners on brief that the portion ira distribution in question of the ira distribution that they used to pay their unpaid federal tax_liabilities for taxable_year sec_2001 sec_2002 and respectively ie dollar_figure is not subject_to the 10-percent additional tax in support of that position petitioners rely on sec_72 sec_72 provides sec_72 annuities certain proceeds of endowment and life_insurance contracts t 10-percent additional tax on early distribu- tions from qualified_retirement_plans -- 3petitioners make no argument on brief that the balance of the ira distribution that petitioners used during to pay state tax_liabilities mortgage liabilities real_estate_taxes and credit card debt is not subject_to the 10-percent additional tax imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to per- cent of the portion of such amount which is includible in gross_income a qualified_retirement_plan includes an ira see sec_4974 sec_72 provides certain exceptions to the 10-percent additional tax imposed by sec_72 as pertinent here sec_72 on which petitioners rely excepts from that tax distributions made on account of a levy under sec_6331 on the qualified_retirement_plan in support of their argument that the exception in sec_72 applies to the ira distribution in question petitioners assert the irs twice sent petitioners formal written notice_of_intent_to_levy as required by sec_6331 notice_of_intent_to_levy dated date and notice_of_intent_to_levy dated date having received these notices of intent to levy and treating the matter seriously and in good_faith and believing that the irs would do in fact what it said it intended to do and observing that they had only one asset which could be used by themselves or taken by irs to pay off the past due taxes owing petitioners paid the past due taxes in the amount of dollar_figure from their retirement account giving notice_of_intent_to_levy is the first step in the process of levy and distraint set out in sec_6331 of the code sec_6331 once the notice_of_intent_to_levy is delivered as provided in the statute the process of levying the taxpayer’s assets has begun and days after giving notice the agency may seize and continue to seize and sell assets until the back tax is paid off sec_6331 the irs initiated a levy against petitioners’ assets including the retirement account by issuing notice under sec_6331 once the irs decides to levy it is required_by_law to give notice of its intent to levy and the reason for the notice is to prompt the taxpayer to take action to avoid the levy here the only action which could be taken to stop a levy on the retirement account after issuance of statutory notice was to make a with- drawal and pay the back taxes if petitioners did not make the withdrawal and pay the back taxes irs would there was no choice in the matter in the final analysis petitioner s had no realistic choice murillo v commissioner t c memo affd without published opinion on other issues 166_f3d_1201 2d cir citing 89_tc_287 petitioners did exactly what the law and the irs wanted compelled them to do--use the one asset they had left to pay off the back taxes reproduced literally petitioners’ arguments are factually and legally flawed and petitioners’ reliance on 89_tc_287 and murillo v commissioner tcmemo_1998_13 affd without published opinion on other issues 166_f3d_1201 2d cir is misplaced we turn first to factual flaws in petitioners’ arguments petitioners argue that the date notice caused mr willhite to make the withdrawal during that he received from mr willhite’s ira however respondent did not issue that notice to petitioners until the year after mr willhite decided to make that withdrawal and received the ira distribution petitioners also argue that the irs initiated a levy against petitioners’ assets including the retirement account by issuing notice under sec_6331 however the date notice pertained only to respondent’s intent to levy take any state tax refunds to which you petitioners may be enti- tled that notice did not pertain to any of petitioners’ other assets including mr willhite’s ira we turn next to legal flaws in petitioners’ arguments petitioners argue that once the notice_of_intent_to_levy is delivered as provided in the statute the process of levying the taxpayer’s assets has begun and days after giving notice the agency may seize and continue to seize and sell assets until the back tax is paid off however as pertinent here before levying a taxpayer’s assets in order to satisfy the taxpayer’s unpaid federal tax_liability sec_6330 requires the commissioner of internal revenue commissioner inter alia to notify the taxpayer in writing of the taxpayer’s right to a hearing under this section before such levy is made 4the date notice that respondent issued after the year in which mr willhite received the ira distribution also pertained only to respondent’s intent to levy take any state tax refunds to which you petitioners may be entitled 5exceptions to the notice required by sec_6330 are set continued petitioners do not contend and the record does not establish that during or before respondent issued to petitioners the notice of a right to a hearing required by sec_6330 contrary to petitioners’ erroneous argument sec_6330 precluded respondent from being able to seize and continue to seize and sell petitioners’ assets including mr willhite’s ira days after respondent sent petitioners the date notice continued forth in sec_6330 those exceptions include inter alia a levy on a state to collect a federal tax_liability from a state tax_refund sec_6330 6see supra note regarding a levy on a state to collect a federal tax_liability from a state tax_refund sec_6330 even if respondent had levied certain state tax refunds of petitioners to which they were entitled the exception in sec_72 on which petitioners rely would not apply to the ira distribution in question that they used to pay their respective unpaid federal tax_liabilities for taxable_year sec_2001 sec_2002 and as stated in the conference_report that accompanied the enactment into the code of the exception in sec_72 the exception applies only if the qualified_retirement_plan or ira is levied it does not apply for example if the taxpayer withdraws funds to pay taxes in the absence of a levy on such a plan or ira in order to release a levy on other interests of the taxpayer h conf rept pincite 1998_3_cb_755 7after the commissioner issues the notice required by sec_6330 to a taxpayer the taxpayer has the right to request a hearing before the commissioner’s appeals_office appeals of- fice see sec_6330 where such a hearing is held the taxpayer may raise at the hearing any relevant issue relating to continued we turn finally to petitioners’ reliance on larotonda v commissioner supra and murillo v commissioner supra we find those cases to be materially distinguishable from the present case and petitioners’ reliance on them to be misplaced in the present case mr willhite initiated received and controlled the ira distribution that he received during dollar_figure of which petitioners used to pay their unpaid federal tax_liabilities for taxable_year sec_2001 sec_2002 and respec- tively in contrast as we stated in czepiel v commissioner tcmemo_1999_289 affd aftr 2d ustc par big_number 1st cir in larotonda v commissioner supra the commis- sioner’s levy triggered the taxable_event without any active_participation by the taxpayer and we were concerned that congress did not intend the additional tax under former sec_72 to apply to such a situation in murillo v commissioner supra the decree of forfeiture that forfeited to the united_states inter alia the taxpayer’s ira accounts not only triggered but was itself the event which consti- tuted the ira withdrawals continued the unpaid tax or the proposed levy including offers of collection alternatives sec_6330 if the appeals_office were to determine to sustain the proposed collection action the taxpayer would have the right to appeal that determi- nation to this court see sec_6330 8for a fuller discussion of 89_tc_287 and murillo v commissioner tcmemo_1998_13 affd without published opinion on other issues 166_f3d_1201 2d cir see czepiel v commissioner tcmemo_1999_289 affd aftr 2d ustc par big_number 1st cir on the record before us we find that petitioners have failed to establish that the ira distribution in question is not subject_to the 10-percent additional tax on that record we sustain respondent’s determination in the notice we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
